Citation Nr: 1502172	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-30 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin condition, claimed as chloracne, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for chloracne.

In a December 2013 decision, the Board remanded the issue for additional development.  At that time, the Board also recharacterized the issue on appeal as one for service connection for all potentially diagnosed skin problems, and not merely chloracne.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for provision of an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In compliance with the Board's December 2013 remand instructions, the Veteran was afforded an examination that same month.  The examiner reviewed the claims file and examined the Veteran, to include taking from him a history of his skin problems.  He reported having problems during and after service.  Competent and credible lay evidence may establish the presence of an ongoing skin disability, as such would be observable and reportable by even laypersons.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

The examiner opined that a nexus between current skin disorders and service specifically exposure to herbicides, was not likely in light of the absence of documented in-service treatment or post-service treatment for many years.  Unfortunately, this opinion and rationale are not adequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  The examiner failed to address the Veteran's competent lay statements regarding his history.  Further, the examiner failed to note an October 1970 VA form on which the VA medical center in Atlanta asked the RO to rate the Veteran for a skin condition.  The RO was unable to comply, apparently because no claim had been filed or records filed at that time, but the fact remains that this is clear evidence of a skin problem within five months of separation from service, in contradiction of the examiner's belied in rendering an opinion. 

Moreover, the examination findings, and the record as a whole are somewhat unclear as to exactly what the current diagnosis may be.  The Veteran has been diagnosed with chloracne, dermatitis, and unspecified rashes and skin conditions.

On remand, a clear statement of diagnosis is required, as well as a medical opinion considering all the evidence of record.

To that end, additional development is required prior to performance of an examination to obtain such.  First, VA must attempt to secure form the Atlanta VA medical center (VAMC) all treatment records for the Veteran for the period of May 1970 to May 1971.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Second, in a July 2014 statement, the Veteran discussed his history of skin problems.  While he stated that he could not locate a dermatologist who treated him right after he returned from service, and did not have records of his alleged in-service treatment, he had two years prior submitted a letter from his mother, sister, and wife stating he had developed a skin disorder in service.  

Review of the electronic claims file fails to show any such letter.  Further, there is no indication by the RO that any such statement was ever considered in connection with the claim; no rating decision, statement of the case, or supplemental statement of the case lists any lay statements among the evidence.  

The Veteran must therefore be afforded an opportunity to have the reported evidence considered by agency decision makers.  On remand, the Veteran should be contacted and asked to provide a copy of the prior lay statements, or a current statement regarding his skin problems.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that the lay statement from his mother, sister, and wife, referred to in a July 2014 letter, has not been received and considered by VA. 

Request that he provide a copy of such statement, or a new statement, regarding the observations and personal knowledge of his friends and relatives as to a skin condition during and/or after service.

2.  Associate with the claims file records from VAMC Atlanta, as well as all associated clinics, pertaining to treatment of the Veteran, particularly those from May 1970 to May 1971.  Records related to a skin condition should be specifically requested.  

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  If the requested records are not available, the custodian must indicate such in writing.

3.  After completing the above development steps, schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the entirety of the electronic record, relevant documents must be printed and provided for review.

The examiner must:

a)  Clearly identify all currently diagnosed skin conditions.  "Currently diagnosed" means any condition present since January 2009, even if now resolved.  The presence of chloracne must be specifically addressed.

b)  For each diagnosed condition, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) related to military service, to include exposure to herbicides in Vietnam.  A full and complete rationale for any opinion expressed is required.  

The examiner's attention is directed to a VA Form 10-7131 from the VA hospital in Atlanta dated in August 1976 asking the RO to rate the Veteran for a skin condition and the competent and presumed credible lay statements of the Veteran regarding symptoms during and after service, as well as the documentary record.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




